DETAILED ACTION
This Office Action is in response to the Request for Continued Examination for Application Ser. No. 17/128,262 filed on May 17, 2021. Claims 1-11, 16, 17, 20, 25, 28 and 29 are cancelled. Claims 12-14, 18, 19, 21-24, 26, 27, 30 and 31 are currently amended. Claims 12-15, 18, 19, 21-24, 26, 27, 30 and 31 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
The arguments with respect to the objection to the claims for minor informalities have been fully considered by the Examiner but are moot in view of the Examiner’s Amendment set forth below.

The arguments with respect to the rejection of Claims 12-31 under 35. U.S.C. 112(b) have been fully considered by the Examiner but are moot in view of the Examiner’s Amendment set forth below.

The arguments with respect to the rejection of Claims 12- 31 under 35 U.S.C. 103 have been fully considered by the Examiner but are moot in view of the Examiner’s Amendment set forth below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Thanh Vuong (Reg. #67,579) on June 2, 2022, in an email sent to the Examiner.

Please amend the claims as follows:

1-31. (Cancelled)

32. (New) A content management system, the content management system comprising: 
a server configured to store a plurality of files of the content management system; and 
a local device comprising a processor configured, by a set of executable instructions storable in a nontransient memory device, to:
receive a request to save a file in the server;
register the request and a request state in a pending actions queue;
track progress of the save in the pending actions queue;
display a pending actions indicator pop-up in a task bar;
determine whether the file is successfully saved in the server;
if the file is successfully saved in the server, update the file in the server;
if the file is not successfully saved in the server: 
update the request state in the pending actions queue and retry saving the file in the server up to three times;
determine whether the file is successfully saved in the server;
if the file is successfully saved in the server, update the file in the server;
if the file is not successfully saved in the server, initiate an alternate save procedure, the alternate save procedure comprising:
prompting a user to select one of retrying saving the file in the server later and saving the file in the local device, the prompting comprising prompting selecting every 30 seconds until a selection is made;
if saving the file in the local device is selected, prompting the user for a local location on the local device for saving the file, saving the file in the local location on the local device, and removing the request from the pending actions queue; and
if retrying saving the file in the server later is selected, retrying saving the file in the server every hour or when a trigger event occurs, until a maximum number of retries has been attempted.

33. (New) The content management system of claim 32, wherein the trigger event comprises at least one of a lapse of a predetermined time interval and receipt of a notification indicating connection to the server.

34. (New) The content management system of claim 32, wherein the maximum number of retries is 3.

35. (New) The content management system of claim 32, wherein the maximum number of retries is one of user selectable and computer selectable.

36. (New) The content management system of claim 32, wherein the alternate save procedure further comprises saving the file to multiple locations.

37. (New) The content management system of claim 36, wherein the multiple locations are all local locations on the local device.

38. (New) The content management system of claim 36, wherein at least one of the multiple locations is on a networked server separate from the local device.

39. (New) The content management system of claim 32, wherein the alternate save procedure further comprises:
	saving the file on a networked server separate from the local device;
	updating the request in the pending actions queue to use the network-saved file as a source file for saving to the content management system; and
	retrying saving the network-saved file to the server when a trigger event occurs, until the maximum number of retries is reached.

40. (New) The content management system of claim 39, wherein the trigger event comprises at least one of a lapse of a predetermined time interval and receipt of a notification indicating connection to the server.

41. (New) The content management system of claim 39, wherein the maximum number of retries is 3.

42. (New) A method of providing a content management system, the method comprising:
	providing a server configured to store a plurality of files of the content management system;
providing a local device comprising a processor configured, by a set of executable instructions storable in a nontransient memory device, to:
receive a request to save a file in the server;
register the request and a request state in a pending actions queue;
track progress of the save in the pending actions queue;
display a pending actions indicator pop-up in a task bar;
determine whether the file is successfully saved in the server;
if the file is successfully saved in the server, update the file in the server;
if the file is not successfully saved in the server: 
update the request state in the pending actions queue and retry saving the file in the server up to three times;
determine whether the file is successfully saved in the server;
if the file is successfully saved in the server, update the file in the server;
if the file is not successfully saved in the server, initiate an alternate save procedure, the alternate save procedure comprising:
prompting a user to select one of retrying saving the file in the server later and saving the file in the local device, the prompting comprising prompting selecting every 30 seconds until a selection is made;
if saving the file in the local device is selected, prompting the user for a local location on the local device for saving the file, saving the file in the local location on the local device, and removing the request from the pending actions queue; and
if retrying saving the file in the server later is selected, retrying saving the file in the server every hour or when a trigger event occurs, until a maximum number of retries has been attempted.
 
43. (New) The method of claim 42, wherein the trigger event comprises at least one of a lapse of a predetermined time interval and receipt of a notification indicating connection to the server.

44. (New) The method of claim 42, wherein the maximum number of retries is 3.

45. (New) The method of claim 42, wherein the maximum number of retries is one of user selectable and computer selectable.

46. (New) The method of claim 42, wherein the alternate save procedure further comprises saving the file to multiple locations.

47. (New) The method of claim 46, wherein the multiple locations are all local locations on the local device.

48. (New) The content management system of claim 46, wherein at least one of the multiple locations is on a networked server separate from the local device.

49. (New) The method claim 42, wherein the alternate save procedure further comprises:
	saving the file on a networked server separate from the local device;
	updating the request in the pending actions queue to use the network-saved file as a source file for saving to the content management system; and
	retrying saving the network-saved file to the server when a trigger event occurs, until the maximum number of retries is reached.

50. (New) The method of claim 49, wherein the trigger event comprises at least one of a lapse of a predetermined time interval and receipt of a notification indicating connection to the server.

51. (New) The method claim 49, wherein the maximum number of retries is 3.
   
Allowable Subject Matter
Claims 32-51 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. The prior art discloses a content management system wherein the user of a client application selects one or more content items to be uploaded to the content management system, wherein the content items to be uploaded and their states are tracked by a pending queue of a content-item-transfer module, wherein the progress of the upload is tracked and a status bar indicating the content item is uploading is displayed, and wherein the user is notified if the uploading fails (see Chu, US 2014/0229578 A1). The prior art additionally discloses a file upload background process that monitors the status of a file being uploaded and may retry the uploading periodically if the background process determines an error occurred during the current attempt to upload the file (see Guthrie et al., US 2013/0212432 A1).  However, the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, retrying saving the file to the server up to three times if when the file is not successfully saved to the server, determining whether the file is successfully saved by the retries, and if the file is still not successfully saved to the server, initiating an alternate save procedure that comprises prompting the user to select one of retrying saving to the server and saving the file locally, the prompting comprising prompting selecting every 30 seconds until a selection is made, retrying saving to the server every hour or when a trigger event occurs when retrying saving the file to the server is selected, and prompting the user for a location on the location on the local device to save the file, saving the file to the location on the local device and removing the save request from the pending actions queue when saving the file locally is selected as recited in the following limitations of Claim 32 (and the substantially similar limitations of independent Claim 42):
“if the file is not successfully saved in the server: 
update the request state in the pending actions queue and retry saving the file in the server up to three times;
determine whether the file is successfully saved in the server;
if the file is successfully saved in the server, update the file in the server;
if the file is not successfully saved in the server, initiate an alternate save procedure, the alternate save procedure comprising:
prompting a user to select one of retrying saving the file in the server later and saving the file in the local device, the prompting comprising prompting selecting every 30 seconds until a selection is made;
if saving the file in the local device is selected, prompting the user for a local location on the local device for saving the file, saving the file in the local location on the local device, and removing the request from the pending actions queue; and
if retrying saving the file in the server later is selected, retrying saving the file in the server every hour or when a trigger event occurs, until a maximum number of retries has been attempted.”

Dependent Claims 33-41 and 43-51 are allowable by virtue of its dependency upon allowable Independent Claims 32 and 42, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449